Citation Nr: 1328820	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  08-34 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES
 
1.  Entitlement to an effective date prior to August 31, 2000 for a grant of a total disability rating based on individual unemployability.
 
2.  Entitlement to service connection for peripheral neuropathy.
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from August 1967 to June 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
 
In September 2010, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing the American Legion as representative.  In a May 2011 correspondence, the Veteran indicated his desire to revoke power of attorney.  Moreover, at his March 2013 hearing before the undersigned the appellant appeared pro se.  Hence, the Board finds that he is unrepresented.
 
In May 2011, the Veteran testified before a Decision Review Officer at the RO, and in March 2013, the Veteran testified during a Board hearing before the undersigned at the RO.  Transcripts of these hearings are of record.
 
Although a June 2013 rating decision issued by the Philadelphia, Pennsylvania RO granted an effective date of August 31, 2000, the issue remains in appellate status, as the Veteran's August 2011 claimed entitlement to an effective date in August 1999.  As the full benefit requested has not yet been granted and the appellant has not withdrawn his appeal, the issue remains before the Board for appellate consideration.  See, e.g., AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appeal of a claim is not abrogated if the veteran receives less than the maximum possible benefit).
 
In addition to the paper claims file, there is an electronic claims file associated with the appellant's claims, known as Virtual VA.  A review of the documents in such file reveals that they contain the transcript of the March 2013 Board hearing and March 2013 correspondence from the Veteran.
 
In correspondence dated in March and July 2013, the Veteran asserted that he wanted to contest the effective date assigned for a 70 percent rating for posttraumatic stress disorder.  This is basically a freestanding claim for an earlier effective date, which is barred as a matter of law.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final decision, in the absence of an attempt to vitiate the finality of that decision through an allegation of clear and unmistakable error, the claimant has merely raised a "freestanding" effective date claim that cannot remove the finality of the prior decision).  In this regard, in a June 2009 rating decision, the Veteran's rating for PTSD was raised to 70 percent, effective August 6, 2007.  The Veteran received notification of this decision, but did not appeal that decision.  The June 2009 decision is therefore final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  Thus, without an allegation that the June 2009 rating decision was clearly and unmistakably erroneous, any subsequent requests for an earlier effective date would constitute freestanding claims and is barred.  Rudd.  

The Veteran has also raised the issues of entitlement to an earlier effective date prior to August 6, 2007 for the grant of special monthly compensation and service connection for erectile dysfunction, secondary to PTSD and coronary artery disease.  These issues have not been adjudicated by the agency of original jurisdiction, and the Board does not have jurisdiction over them.  Therefore, these issues are also referred to the agency of original jurisdiction for appropriate action.
 
The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  The Veteran's first claim of entitlement to service connection for PTSD was received by VA on August 31, 2000.  Prior to August 31, 2000, VA did not receive a formal or informal claim, or any correspondence from the Veteran that expressed intent to file a claim for a total disability rating based on individual unemployability.
 
2.  In a June 2013 rating decision, the Veteran was granted entitlement to a total disability rating based on individual unemployability, effective August 31, 2000.
 
3.  Prior to August 31, 2000, service connection was not in effect for any disability.
 
 
CONCLUSION OF LAW
 
The criteria for entitlement to an effective date prior to August 31, 2000 for a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400 (2012).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and implemented in part at 38 C.F.R § 3.159 (2012), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.
 
The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, further discussion regarding VA's duties pursuant to the VCAA is not required.
 

Analysis
 
Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  
 
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "application" or "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (2012).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2012). 
 
For purposes of effective date rules, the issue of entitlement to a total disability rating based on individual unemployability may be considered as part of a claim for underlying benefits (i.e., the service connection claim) or may be considered part of an increased compensation claim (i.e., in conjunction with an increased evaluation claim or as a freestanding claim to obtain an increased evaluation based on unemployability).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (stating that a claim for individual unemployability benefits "involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a total disability rating based on individual unemployability is based has already been found to be service connected, as part of a claim for increased compensation"); see also Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (noting that an award of individual unemployability may not amount to award of increased compensation where individual unemployability is awarded as part of initial award of disability compensation benefits). 
 
Here, VA received the Veteran's claim of entitlement to service connection for PTSD on August 31, 2000.  The Veteran was afforded a VA examination in March 2001, at which he reported that he had not been steadily employed since 1985 and that he had suffered a heart attack approximately four years prior.  The Veteran was granted service connection for PTSD and assigned a 50 percent evaluation in a June 2001 rating decision.
 
In August 2003, the Veteran submitted a claim of entitlement to a total disability rating based on individual unemployability due to PTSD.  The RO denied this claim in a May 2004 rating decision.  The appellant did not appeal.

In August 2007, the Veteran submitted a claim for an increased rating for PTSD.  He subsequently submitted a January 2008 private medical evaluation which noted that the appellant had not worked full-time since the mid-1980s, and an April 2009 statement in which the Veteran indicated that he was not able to provide for himself or his family.  In a June 2009 rating decision, the Veteran's PTSD evaluation was raised to 70 percent, effective August 6, 2007.  The Veteran was denied entitlement to individual unemployability benefits in a July 2009 rating decision, but was then granted those benefits in a January 2010 rating decision, effective from August 6, 2007.  The appellant did/did not appeal.  
 
In January 2011, the Veteran claimed entitlement to an effective date for individual unemployability from August 1999.  That claim was denied in a March 2011 statement of the case and a February 2012 supplemental statement of the case.  The Veteran appealed the case to the Board.  
 
In June 2013, the Veteran was assigned an effective date for a total disability rating based on individual unemployability of August 31, 2000, accepting the Veteran's August 2000 claim of entitlement to service connection for PTSD and statements made in the March 2001 VA examination as an inferred claim for a total disability rating based on individual unemployability, and based on medical evidence showing that the Veteran had been unemployable due to service-connected coronary artery disease.  The question of entitlement to individual unemployability was deemed moot from March 10 to June 30, 2006, due the assignment of a temporary 100 percent rating for coronary artery disease.  Entitlement to a total disability rating based on individual unemployability was restored effective July 1, 2006.  
 
Based on a review of the procedures outlined above, there is no legal basis that could warrant a grant of an earlier effective date prior to August 31, 2000 for a total disability rating based on individual unemployability.  Prior to August 31, 2000, the Veteran was not service connected for any disability.  Hence, there were no disorders upon which a claim for individual unemployability could be based, and he has not at any time alleged that he is entitled to service connection for PTSD or coronary artery disease, the two disorders upon which his total rating based on individual unemployability has been based, earlier than August 31, 2000.  More importantly, he has not identified any claim that he presented requesting service connection which he submitted prior to August 31, 2000.

Although notified of the grant of service connection and assignment of a 50 percent evaluation for PTSD in a June 2001 rating decision, the Veteran did not initiate a timely appeal to that decision.  That decision is therefore final and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Veteran has also not initiated an appeal of the June 2013 rating decision which granted an effective date for coronary artery disease of August 31, 2000, nor has he indicated any disagreement with that decision.
 
The Board also notes that even if the Veteran had perfected an appeal for an earlier effective date for PTSD or coronary artery disease, or been granted an effective date earlier than August 31, 2000 for any service-connected disorder, this would still not allow for a grant of a total disability rating based on individual unemployability earlier than August 31, 2000.  Considering the inferred claim of entitlement to individual unemployability benefits as a claim for increase, the law provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(1), (2).  

In this case, the Veteran has clearly explained in written statements to VA, his Board hearing, and statements made in VA examinations, that he became unemployable due to a psychiatric disorder in the mid or late 1980s.  At no time has he alleged or presented evidence that the increase in his disability first occurred within the one year prior to his August 2000 claim.  There would therefore be no basis to award a total disability rating based on individual unemployability during this period prior to August 2000, even if the Veteran had been granted service connection for any disability during that time.
 
There is no document in the claims file that can be construed as a claim, either formal or informal, of entitlement to service connection for either PTSD or coronary artery disease prior to August 31, 2000.  There is no record prior to August 31, 2000 that the Veteran communicated with VA in any way regarding entitlement to service connection for PTSD or coronary artery disease.  As the Veteran's claim of entitlement to a total disability rating based on individual unemployability is part of the initial rating assigned for service connection for the underlying disabilities, i.e., PTSD and coronary artery disease, the laws and regulations governing the assignment of effective dates for these disorders do not allow for an effective date for individual unemployability benefits that is any earlier than the Veteran's initial grant of service connection for the underlying disabilities.  See Dalton, 21 Vet. App. at 32-34.  

The Veteran has been assigned effective dates of August 31, 2000 for service connection for both PTSD and coronary artery disease based on the day his claim was first received.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  As there is no basis to allow for an earlier effective date for either of these disabilities, there is likewise no basis to allow for an earlier effective date for a total disability rating based on individual unemployability.
 
Thus, as a matter of law, there simply is no legal basis for assignment of an effective date for the grant of a total disability rating based on individual unemployability earlier than August 31, 2000.

The appeal is denied.
 
 
ORDER
 
Entitlement to an effective date prior to August 31, 2000, for a grant of a total disability rating based on individual unemployability, is denied.
 
  
REMAND
 
The Veteran contends that he is entitled to service connection for peripheral neuropathy.  The Veteran stated at his March 2013 Board hearing that he first had symptoms of peripheral neuropathy soon after his separation from service, and that he was examined by a doctor who diagnosed his symptoms as peripheral neuropathy.  The Veteran denies receiving any follow-up medical treatment for peripheral neuropathy.  The Veteran also raised the possibility that his peripheral neuropathy could be due to in-service Agent Orange exposure.  As the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. at 83.
 
Here, the Veteran has credibly provided lay statements indicating that he has had symptoms of peripheral neuropathy in his leg starting 1 to 3 years after separation from service and continuing up to the present.  The Board recognizes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran has also asserted that he has been told by a doctor that he had peripheral neuropathy, although he did not receive any treatment for the condition.  Furthermore, the Veteran has alleged a continuity of symptomatology since the time of his service.  Unfortunately, the record includes no medical evidence regarding the exact diagnosis or possible etiology for the Veteran's symptoms.
 
The Board notes that service connection for peripheral neuropathy can be granted on a presumptive basis only for "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2 (2012).  A claimant is not, however, precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, while the Veteran has not claimed to have transient peripheral neuropathy which resolved within two years of onset, and therefore it cannot be presumed to have resulted from Agent Orange exposure, this does not in and of itself preclude the establishment of service connection on a direct basis. 
 
Under these circumstances, the Board finds that examination of the Veteran to include securing a medical opinion-based on full consideration of his documented medical history and assertions, and supported by clearly stated rationale-is needed to resolve the claim.  McLendon, 20 Vet. App. at 83.
 
Accordingly, the case is REMANDED for the following action:
  
1.  The RO must attempt to retrieve all pertinent VA and any other pertinent records that have not previously been added to the record.  All attempts to secure this evidence must be documented in the claims file.  If the RO cannot locate these records, it must document the attempts that were made to locate them, and explain in writing why further attempts to locate or secure them would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to retrieve; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA neurological examination to determine the nature and etiology of any peripheral neuropathy.  The claims folder, access to Virtual VA, and a copy of this remand must be provided to and reviewed by the physician examiner as part of the examination.  The physician examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  
 
The examiner should identify any current neurological disorder which is manifested by symptoms of pain, numbness, tingling, neuritis, paresthesia, and/or paralysis.  The examiner should specifically state whether the Veteran has peripheral neuropathy.
 
For any diagnosed neurological disorder the examiner must state whether it is at least as likely as not, i.e., is there a 50/50 chance that the disorder is a result of any incident in service, whether it began to manifest during service, and/or whether it is etiologically related to the Veteran's active duty service in any way, including due to the appellant's presumed in-service exposure to Agent Orange and other herbicides in Vietnam.  The Veteran's lay statements regarding continuing symptomatology since soon after separation from service should be considered and discussed.  A complete rationale for any opinion offered must be provided.
 
If the examiner is unable to provide the opinion requested that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the diagnosis or causation of any disorder is unknowable.
 
3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).
 
4.  The AMC/RO must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AMC/RO must ensure that the examiners documented their consideration of all records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.
 
5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


